Holmes, Judge,
delivered the opinion of the court.
This was an indictment under the act to prevent the adulteration of spirituous liquors, (Laws 1860-1, p. 93, § 4,) which prohibited any and all persons, whether licensed or not, from selling spirituous or alcoholic liquors, until they shall have given a bond and taken an oath as therein required not to violate the provisions of the act. This act is not confined to dram-shop keepers, or merchants, but applies to all persons, irrespective of the quantity sold. It was enough, therefore, for the indictment to allege that the defendant “ did then *368and there unlawfully sell spirituous liquor, to wit, one pint of whiskey and one pint of brandy, for the sum of one dollar, to one John Mcllhaney, without then and there having taken and subscribed an oath and given a bond,as required by law of all persons before selling or offering to sell such liquor.” This averment contains substantially every essential requisite to constitute the offence under the act. The defendant’s motion to quash the indictment was erroneously sustained. Our attention has not been called to any particular defect.
Judgment is i*eversed and the cause remanded.
Judge Wagner concurs; Judge Lovelace absent.